DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: clamping mechanism in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-13, 15, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation “if a vibration frequency of the rotatable assembly is changed 5% from 4530 Hz”, in lines 15-16, is indefinite as to what is claimed when the vibration frequency of the rotatable assembly is not changed.
In claim 2, the recitation “wherein a width of each spring element in a radial direction is at least 30 times, preferably at least 50 times, such as at least 100 times, a thickness”, in lines 2-3, is indefinite because a broad range or limitation followed by linking terms (e.g., preferably, maybe, for instance, especially) and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. Appropriate correction is required.
In claim 7, the recitation “one spring element can be added to, or removed from, the damping structure in order to decrease or increase, respectively, the stiffness of the damping structure in the radial directions” in lines 3-4, is indefinite as to how an additional spring member would decrease the stiffness or the removal of a spring member would increase the stiffness. 
Claims 3-5, 8-13, 15, and 17-18 are rejected due to their dependency on rejected claim 1
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ray (US3447402).
Regarding claim 1, Ray teaches a rotatable assembly (10) having one end adapted to be secured to a rotatable support for rotating the rotatable assembly about a rotational axis (See Fig. 1 and paragraph 4 describing the rotatable assembly 10 applicable to utilized in milling, boring, and grinding machines), the rotatable assembly (10) comprising: a main body (12) having a cavity (22) (see Fig. 1); a damping mass (78) arranged within the cavity (22) and movable in radial directions (See Fig. 1), substantially perpendicular to the rotational axis, relative to the main body (12) (See modified Fig. 1); a damping structure (50) arranged to support the damping mass (78) relative to the main body (12) and arranged to damp vibrational movements of the damping mass (78) relative to the main body (12) in the radial directions (See paragraph 50 describing the damping structure); wherein the damping structure (50) comprises a plurality of spring elements (72) (See Fig. 1); and wherein each spring element has a flat appearance wherein the spring elements comprise a material having a frequency dependent elastic modulus (See Fig. 1 depicting the spring elements 72 as flat and paragraph 24 describing the spring elements as viscoelastic which inherently has a frequency dependent elastic modulus). Ray does not disclose wherein the rotatable assembly is 

    PNG
    media_image1.png
    544
    1031
    media_image1.png
    Greyscale

Modified Fig. 1 of Ray (US3447402)
However, Ray discloses that the assembly provides vibration control adjustment for stiffness variation by compressing and decompressing the spring elements (Paragraph 34). 
Thus, it would be obvious to one of ordinary skill in the art to adjust the assembly of Ray when the frequency of the assembly falls out of an expected range to match the rotatable assembly to the machining parameters.  
	 Regarding claim 10, Ray teaches the rotatable assembly according to any of the preceding claims claim 1, further comprising a clamping mechanism (58) arranged to compress and uncompress the damping structure (50) along the rotational axis (See Fig. 1 and paragraph 34 describing the clamping mechanism 58 is used to compress and decompress the damping structure 50). 
the assembly according to any of the preceding claims claim 1, wherein the rotatable assembly (10) is a machining bar assembly and the main body (12) is a machining bar body (See paragraph 4 describing the rotatable assembly and main body adapted for machining purposes).
Claim 2, 7, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ray (US3447402) in view of Aggarwal (US3559512).
Regarding claim 2, Ray teaches the rotatable assembly according to claim 1. Ray does not disclose wherein a width of each spring element in a radial direction is at least 30 times, preferably at least 50 times, such as at least 100 times, a thickness of the spring element along the rotational axis.
Aggarwal teaches wherein the spring elements can have a range of lengths (Col. 3, lines 37-41 describing the spring elements). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spring elements of Ray to have a width in a radial direction at least 30 times a thickness of the spring element in order to match the assembly to the machining parameters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	Regarding claim 7, Ray teaches the rotatable assembly according to claim 1. Ray fails to teach wherein the rotatable assembly is configured such that at least one spring element can be added to, or removed from, the damping structure in order to decrease or increase, respectively, the stiffness of the damping structure in the radial directions.
wherein the rotatable assembly is configured such that at least one spring element can be added to, or removed from, the damping structure (82, 84, 86, 88, 90) in order to decrease or increase, respectively, the stiffness of the damping structure in the radial directions (See Col. 5, lines 27-30, describing that the spring elements can be increased to which would result in even more improvement in dynamic stiffness).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotatable assembly of Ray to be configured to add at least one spring elements to , or remove at least one spring element from, the damping structure, as taught by Aggarwal. Doing so would improve the dynamic stiffness of the rotatable assembly (See Col. 5, lines 27-30).
	Regarding claim 12, Ray teaches the rotatable assembly according to claim 1. Ray fails to disclose further comprising, in addition to the damping mass, at least one additional damping mass, wherein each damping mass has a unique weight. 
	Aggarwal teaches in addition to the damping mass, at least one additional damping mass, wherein each damping mass (72, 74, 76, 78) has a unique weight (See Fig. 1 depicting additional damping masses and Col. 3, lines 54-62) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ray to have additional damping masses, each damping mass has a unique weight, as taught by Aggarwal. Doing so would match the assembly to the frequency range and amplitude of the vibrations to be damped (Col. 3, lines 61-62).	Regarding claim 13, Ray as modified teaches the rotatable assembly according to claim 12. Ray fails to disclose in addition to the damping structure, at least one additional 
	Aggarwal teaches in addition to the damping structure, at least one additional damping structure wherein the damping masses (72, 74, 76, 78) and the damping structures (82, 84, 86, 88, 90) are alternatingly arranged (See Fig. 1 depicting the damping masses 72, 74, 76, 78 and the damping structures 82, 84, 86, 88, 90 alternatingly arranged). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Ray to provide additional damping structures alternatingly arranged to the added damping masses, as taught by Aggarwal. Doing so allows for the damping masses 72, 74, 76, 78 to be freely supported by the damping structures 82, 84, 86, 88, 90 to provide spring and damping mechanisms for the assembly (Col. 3, lines 42- 46).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ray (US3447402) as applied to claim 1 above, and further in view of Gulibon (EP0094557).
Regarding claim 8, Ray teaches the rotatable assembly according to claim 1, wherein the damping structure comprises a plurality plates (62, 68) (See Fig. 1 depicting the plates), wherein the plates (62, 68) and the spring elements (72) are arranged in an alternating manner (See Fig. 1 depicting the plates and spring elements). Ray does not specifically disclose that the plates are metal. 
Gulibon teaches the plates (38, 40) are metal (See Fig. 2 and the Lines 23-25 of page 8 describing the plates 38, 40 are made of metal and useful in tuning of a damping structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ray’s plates to be made of metal as taught by Craig. Doing so would provide additional durability and strength to the plates.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ray (US3447402) as applied to claim 10 above, and further in view of Craig (US9073129).
Regarding claim 11, Ray teaches the rotatable assembly according to claim 10. Ray does not teach wherein the clamping mechanism comprises a worm drive.
Craig teaches wherein the clamping mechanism comprises a worm drive (See Fig. 4 depicting the worm drive and paragraph 34 describing the clamping mechanism).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ray to have a clamping mechanism comprising a worm drive as taught by Craig. Doing so would allow for the compression and decompression of the damping structure to be accomplished when the assembly is external to or disposed within a rotatable support (Paragraph 20). 

Allowable Subject Matter
Claims 3-5, 9, and 17- 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SUN CHA whose telephone number is (571)272-6384. The examiner can normally be reached Monday- Friday, 7:30am - 5:00 pm EST, Alt Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN SUN CHA/            Examiner, Art Unit 3722                                                                                                                                                                                            /BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722